Citation Nr: 0843230	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus, type II, from January 29, 2001 to 
November 17, 2003.

2.  Entitlement to an initial rating greater than 40 percent 
for diabetes mellitus, now described as diabetes mellitus 
associated with herbicide exposure with retinopathy, 
cataracts, peripheral neuropathy of the right lower 
extremity; peripheral neuropathy bilateral upper extremities, 
right lower extremity peripheral artery disease, right 
carotid artery stenosis, status post (S/P) carotid artery 
stent placement with scar and hyperpigmented rash shins, 
since November 18, 2003.

3.  Entitlement to service connection for cellulitis of the 
left lower extremity associated with diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

Historically, by rating action in August 2002, the RO granted 
entitlement to service connection for diabetes mellitus, and 
assigned a 20 percent rating effective January 29, 2001.  

By rating action in October 2004, while not addressing the 
increased rating claim for diabetes mellitus, the RO changed 
the description of the disability to diabetes mellitus with 
diabetic retinopathy, cataracts, and peripheral neuropathy of 
the extremities.  Subsequently by January 2006 rating action, 
the 20 percent evaluation was increased to 40 percent from 
November 18, 2003. Entitlement to service connection for 
cellulitis, left leg was denied in the October 2004 rating 
decision.
 
By rating action in August 2008, while denying an increased 
rating for diabetes mellitus, the RO again changed the 
description of diabetes mellitus to diabetes mellitus 
associated with herbicide exposure with retinopathy, 
cataracts, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy bilateral upper extremities, 
right lower extremity peripheral artery disease, right 
carotid artery stenosis, status post (S/P) carotid artery 
stent placement with scar and hyperpigmented rash shins.  


FINDINGS OF FACT

1.  From January 29, 2001 to November 17, 2003, the veteran's 
diabetes mellitus required treatment with insulin and a 
restricted diet, but not restriction or regulation of 
activity.

2.  Since November 18, 2003, the veteran's diabetes mellitus 
associated with herbicide exposure with retinopathy, 
cataracts, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy bilateral upper extremities, 
right lower extremity peripheral artery disease, right 
carotid artery stenosis, S/P carotid artery stent placement 
with scar and hyperpigmented rash shins, required treatment 
with a restricted diet and insulin and restricted activities; 
there is no objective evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.

3. Cellulitis of the left lower extremity is not shown by 
competent medical evidence to have a nexus to service, or to 
a service connected disorder.


CONCLUSIONS OF LAW

1.  From January 29, 2001 to November 17, 2003, the criteria 
for an initial rating greater than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.104, 4.115b, 4.119, Diagnostic 
Code 7913 (2008).

2.  Since November 18, 2003, the criteria for an initial 
rating greater than 40 percent for diabetes mellitus 
associated with herbicide exposure with retinopathy, 
cataracts, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy bilateral upper extremities, 
right lower extremity peripheral artery disease, right 
carotid artery stenosis, S/P carotid artery stent placement 
with scar and hyperpigmented rash shins, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, 4.115b, 4.119, 
Diagnostic Code 7913.

3.  Cellulitis of the left lower extremity was not incurred 
in or aggravated by active service, it may not be presumed to 
have been so incurred, and it is not proximately due to or 
the result of service- connected disability. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2003, 
January 2004, March 2006, and April 2008 correspondence of 
the information and evidence needed to substantiate and 
complete the claims, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. The January 2006 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating. VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations. The correspondence and the 
statement of the case informed the claimant of the need to 
submit all pertinent evidence in his possession. The claims 
were readjudicated in the January 2006 statement of the case. 
Correspondence of record provided adequate notice of how 
effective dates are assigned. The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and provided an opportunity to present pertinent 
evidence in light of the notice provided. Because the veteran 
has actual notice of the rating criteria, and because the 
claims have been readjudicated no prejudice exists. There is 
not a scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. Hence, the case is ready for 
adjudication.



I. Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating      will be 
assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings. The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's diabetes mellitus, type II, is rated under 38 
C.F.R. § 4.119, Diagnostic Code 7913 which warrants a 20 
percent rating when diabetes mellitus requires insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted when it requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated. 38 C.F.R. § 
4.119, Diagnostic Code 7913.

The term "regulation of activities" means that the evidence 
must show that the claimant's activities, both occupational 
and recreational, require that he avoid strenuous activity. 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).

Note (1) to this rating criteria provides that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913. 38 C.F.R. 
§ 4.119.  To this end they do not need to be separately 
described under the description for diabetes mellitus.  

a.  An evaluation in excess of 20 percent for diabetes 
mellitus from January 29, 2001 to November 17, 2003.

When reviewing the medical findings in accordance with the 
applicable evaluative criteria, it is determined that the 20 
percent rating assigned for diabetes mellitus, type II, 
represents the appropriate level of compensation since 
January 29, 2001.  In this respect, while the veteran 
requires insulin, and while he must follow a restricted diet, 
the preponderance of the medical evidence is against finding 
that the disorder required that he needed to regulate his 
activities.  

In this respect, 2001 medical records from the Richmond VAMC 
revealed the veteran's diabetes was controlled with insulin. 
He had been diabetic for approximately 15 years and there 
were no complications from diabetes.  There was no evidence 
that diabetes restricted the veteran's activities.  In fact, 
in September and October 2001 clinical reports it was noted 
that the veteran retired in January 1997.  He had since been 
volunteering 40 hours a week in the VAMC emergency room and 
had accumulated over 5,000 hours of volunteer time. 

The file contains extensive VAMC clinical records noting 
continued treatment for diabetes mellitus and several other 
disabilities including several associated with diabetes 
mellitus.  However clinical records as late as September 2004 
and June 2005 reveal that his diabetes mellitus was 
considered to be fairly well controlled with insulin.  There 
was no evidence of any restricted activities noted. 

Accordingly, as the evidence fails to reveal that the veteran 
was required to restrict his activities; a disability rating 
greater than 20 percent for diabetes mellitus from January 
29, 2001 to November 17, 2003 is denied.  

The preponderance of the evidence weighs against the 
veteran's claim, and thus the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b.  An evaluation in excess of 40 percent for diabetes 
mellitus since November 18, 2003.

In a February 2004 VA diabetes mellitus examination the 
veteran reported that he was a brittle diabetic and was on a 
no-concentrated sweets diet.  He reported restrictions of his 
activities and indicated it was due to the fact that his 
blood sugar could bottom out and he had to regularly check 
it.  The examiner diagnosed diabetes mellitus, type II with 
worsening condition, currently on insulin therapy for 
management.  

In an October 2004 rating action, the RO noted that VAMC 
treatment records described the veteran's diabetes as stable 
and without complications. February and April 2004 VA 
examinations diagnosed several complications secondary to 
diabetes.  These included peripheral neuropathy of the hands 
and feet with no objective findings made; and, diabetes 
retinopathy and incidental findings of cataracts which were 
not considered visually significant. The RO found that none 
of theses diagnoses were of such severity as to warrant 
separate compensable ratings.  

By rating action in January 2006, the 20 percent rating for 
diabetes was increased to 40 percent effective as of November 
18, 2003.  In making this determination, the RO considered 
the results of the February 2004 VA examination, which only 
noted a subjective report of restricted activities with no 
objective evidence that the veteran's activities were 
actually restricted.  The RO determined that the evidence was 
in "relative equipoise" and made its determination on the 
subjective report of the veteran instead of the objective 
evidence of record.  

In a VA examination in March 2006, the examiner noted that 
the veteran regularly used insulin on a daily basis to 
control his diabetes.  The veteran reported episodes of 
ketoacidosis or hypoglycemic reactions requiring less than 
one hospitalization per year.  He also reported visits to a 
diabetic care provider monthly or less often.  He reported 
that he was required to follow a restricted diet as well as 
restricted strenuous activities.  He described his restricted 
or regulated activities as including checking his blood sugar 
before driving because he suffered a hypoglycemic reaction in 
2002 and had an auto accident.  The diagnosis included 
diabetes related peripheral vascular disease and lower left 
extremity edema.  The examiner did not diagnose cellulitis as 
a complication of diabetes.  

Likewise in an April 2008 fee based examination the examiner 
diagnosed diabetes as well as several secondary complications 
of diabetes.  He noted the veteran was treated for his 
diabetes with insulin therapy.  The examiner further noted 
that, " the diabetes does not cause any restriction of 
activities.  The claimant does not have a non-diabetic 
condition that is aggravated by the diabetes."   The 
examiner did not diagnose cellulitis as a complication of 
diabetes.

Based on the available medical evidence, the Board finds no 
basis to grant a rating in excess of 40 percent for the 
service-connected diabetes mellitus. The competent medical 
evidence shows neither evidence that the veteran's diabetes 
mellitus requires regulated activities; or, that he has 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year, or that he require 
twice a month visits to a diabetic care provider.  He 
therefore does not meet the criteria for a higher 60 percent 
rating. 

The Board has reviewed all the medical evidence of record, 
including the extensive VA Medical Center treatment notes and 
examinations, but finds that they too fail to support the 
grant of a rating in excess of 40 percent.

A disability rating greater than 40 percent for diabetes 
mellitus since November 18, 2003 is denied.  

II. Service connection for cellulitis, left leg

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b). In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.

Service connection may also be granted where a disability is 
proximately due to or the result of an already service- 
connected disability. 38 C.F.R. § 3.310. Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder. Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 


Analysis

The veteran claims that he is entitled to service connection 
for cellulitis, left leg, due to his service- connected 
diabetes mellitus. In this regard, the service medical 
records are entirely negative as to any cellulitis, left leg. 

By rating action in October 2004 service connection was 
denied for cellulitis, left leg secondary to diabetes 
mellitus.  In making that determination the RO noted that 
VAMC treatment records revealed that the veteran was 
hospitalized in November 2003 for three days for swelling of 
the left leg.  The diagnosis was cellulitis vs. acute gout 
flare-up.  The treatment records reveal the final diagnosis 
was cellulitis, left lower extremity as a complication of 
hypertension and not of his service connected diabetes.

In VA examinations in March 2006 and April 2008, the 
examiners noted that the veteran suffered from extensive 
complications of his service connected diabetes mellitus, 
including lower left extremity edema.  The examiners did not 
diagnose cellulitis as a complication of diabetes. Further in 
April 2008, the examiner opined that the veteran "does not 
have a non-diabetic condition that is aggravated by the 
diabetes."   

The Board notes that service connection has been granted for 
continuing lower extremity disorders including peripheral 
neuropathy and left lower extremity arterial disease. 
Interestingly, VAMC treatment records from 2005 note 
continued treatment for right leg cellulitis as a 
complication of his non-service connected hypertension.  The 
records are silent for any current left leg cellulitis.

In this case, a review of post-service private and VA medical 
records reveals no competent opinion linking left leg 
cellulitis to service on a direct basis. The initial evidence 
of left leg cellulitis was recorded in the November 2003 VAMC 
treatment records, records several decades following service 
discharge. The records of treatment include extensive 
treatment records for various disorders including diabetes 
mellitus.  No medical record supports the suggestion that 
diabetes mellitus is a causative factor for the cellulitis, 
left leg.  Neither does the evidence suggest any aggravation 
of the cellulitis, left leg by diabetes mellitus.

Accordingly, the record does not set forth a competent 
medical basis upon which to find that cellulitis, left leg 
has any objective relationship to service.

The Board has considered the veteran's assertions that 
cellulitis, left leg developed as the result of his diabetes 
mellitus, however, as a layperson, he does not have the 
requisite training and expertise to render an opinion on a 
medical matter, such as the etiology of a current disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, but as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



















ORDER

Entitlement to an initial rating greater than 20 percent for 
diabetes mellitus, type II, from January 29, 2001 to November 
17, 2003

Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus diabetes mellitus, now described as 
diabetes mellitus associated with herbicide exposure with 
retinopathy, cataracts, peripheral neuropathy of the right 
lower extremity; peripheral neuropathy bilateral upper 
extremities, right lower extremity peripheral artery disease, 
right carotid artery stenosis, status post (S/P) carotid 
artery stent placement with scar and hyperpigmented rash 
shins, from November 18, 2003, is denied.

Service connection for cellulitis, left leg, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


